OPINION
Hervey, J.,
delivered the opinion of the Court
in which Keller, P.J., Alcala, Richardson, Yeary, Newell, Keel, Walker, JJ., joined.
Appellant, Robert Michael Arteaga, was tried in a consolidated trial on two indictments for sexual assault of a child and possession of child pornography. In two grounds for review, he sought to challenge his sexual-assault convictions and his convictions for possession of child pornography. However, because we granted review to examine only Arteaga’s convictions for sexual assault of a child, our decision to grant review in PD-1649-15 dealing with Arteaga’s possession-of-child-pornography convictions was improvident. We therefore dismiss as improvidently granted Artea-ga’s petition for discretionary review docketed as PD-1649-15.
Keasler, J., did not participate.